Title: To George Washington from Solomon Cotton, Jr., 1 August 1796
From: Cotton, Solomon Jr.
To: Washington, George


        
          Sir
          Boston Augt 1 1796
        
        In confidence of your indulgence towards whatever is conducive to the public good, you are now addressed by a young man, with all that respect and veneration, due to your revered character; who intreats your acceptance of the Volume accompanying this letter.
        That you may enjoy all the happiness this life will admit of, & be received hereafter into the immortal temple of the most High is the ardent wish of Sir Your Most Obedient & very Humble Servant
        
          Solomon Cotton Junr
        
      